REVISED DECEMBER 5, 2008
            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                 FILED
                                         No. 07-20866                       December 3, 2008

                                                                          Charles R. Fulbruge III
UNITED STATES OF AMERICA                                                          Clerk

                                                     Plaintiff-Appellee

v.

PRINCE ARTMAN LATOYA

                                                     Defendant-Appellant


                      Appeal from the United States District Court
                           for the Southern District of Texas
                                USDC No. 4: 06-CR-296-1


Before JONES, Chief Judge, JOLLY, Circuit Judge, and CARDONE,* District
Judge.

PER CURIAM:**
       This court, having carefully reviewed the parties’ briefs and pertinent
portions of the record in light of the parties’ oral arguments, concludes there is
no error in the district court’s rulings that have been challenged on appeal. We
therefore affirm the judgment of the district court.
       AFFIRMED.

       *
           District Judge of the Western District of Texas, sitting by designation.
       **
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.